Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 9, the ‘preferably’ clause is improper and unclear if it is required.
B) Claim 18 should not refer to the examples of the specification. Compare to claim 7 (amended).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over France 1409050.
The reference teaches, especially in paragraph 249, regenerated active carbon. No difference is seen even though the originally (and no longer) present impurities differ.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over France 1409050 taken with Wang 6423657.
France ‘050 teaches, especially in paragraph 249, regenerating carbon with an alcohol/base mix and recovering desired materials. Also taught is the recovery of materials. This does not explicitly teach a distillation unit, however Wang teaches, especially in col. 2, a column in essentially the same regeneration system. Using it in the system of ‘505 is obvious to recover valuable and potentially hazardous compounds.

Claim 20 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. 6423657.
Wang teaches regenerated active carbon. No difference in the product is seen, even though the process steps may not be explicitly taught.
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Wang teaches, especially in col. 1-2, a regeneration system with an 1-4% of base in alcohol which overlaps the claimed range, and a distillation column attached. The overlapping range renders the claim obvious. 

Claims 1-18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, alone or taken with Hintzer et al. 7018541.
Wang, above, does not indicate what the polluting compounds sorbed on the carbon are. However, treating carbon with the claimed materials is obvious to provide a regenerated carbon for further use.
Claims 4-8, 11 and 18 are obvious to achieve the desired level of pollutant removal. As to claim 14, the original source of carbon is of no patentable moment, nor is the manner in which the carbon adsorbed the materials of claim 15.
Furthermore, Hintzer teaches in col. 2 that the claimed materials (and similar ones) may be sorbed by active carbon. Regenerating them by the process of Wang is obvious to make an effective carbon for re-use.
Claims 20 and 21 are unpatentable as explained above.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736